1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshikawa et al 2018/0242448 essentially for reasons of record noting the following.
Applicant has amended claim 1 by placing the limitations of now cancelled claim 15 therein and further stipulated that the heating includes raising a temperature from a starting range of 20 deg C to 60 deg C when the first resin member is in the B-stage and maintaining at a temperature of 80-200 deg C to convert the first resin to the C-stage.  Since the applied reference clearly teaches the temperature range for heating to convert the first resin to the C-stage, and also teaches the temperature range for converting the first resin member from the A-stage to the B-stage, the only aspect that is not clearly taught is that the starting range is 20-60 deg C for the C-stage heating.  However, this encompasses a temperature from room temperature—ie, 23-25 deg C-- 

3.Claims 7-9, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al 2018/0242448 in view of Snell et al (see col. 5, lines 33-40).
Yoshikawa et al is applied for reasons of record as set forth in paragraph 1, supra, the primary reference disclosing the basic claimed method lacking essentially the aspect of laminating two resin members in a B-stage together, each being placed on a support film, and heating the laminate to convert the resin members to the C-stage.  It was noted in the previous action that such would have been obvious to obtain a resin member of the desired thickness.  Snell et al has been additionally applied to show that laminating multiple layers of a molding compound together is known in the art, and that the layers may be partially cured to the B-stage on release layers for easier handling and finally cured—ie, converted to the C-stage.  It is submitted that one of ordinary skill in this art would have found it obvious to have modified the general method of Yoshikawa et al by laminating two resin members on support films as generally taught by Snell et al to form a final resin member of the desired thickness.  Claims 8, 9 and 11 are rejected for reasons of record as set forth in paragraph 1, supra and paragraph 2 of the last office action.  The removal of both support films as recited in new claim 18 would have been obvious—indeed, the support films in Yoshikawa et al are removed— to obtain the finished light transmissive sheet as desired.  It would further have been obvious to have utilized a plurality of resin layers for forming the first resin member as 
4.Claims 4, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al in view of Jung et al for reasons of record as set forth in paragraph 1, supra and paragraph 3 of the previous action.
5.Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al in view of Snell et al and Jung et al for reasons of record as set forth in paragraph 3, supra and paragraph 3 of the previous action.
6.Applicant's arguments filed April 1, 2021 have been fully considered but they are not persuasive. Applicant suggests that Yoshikawa et al does not disclose the heating of instant claim 1 in that there is no showing of employing a starting temperature of 20-60 deg C.  However, as set forth in paragraph 1, supra, it is respectfully submitted that the instant starting temperature is either inherent or obvious over Yoshikawa et al.  Additionally, the lamination of plural B-stage resin members to form a sheet is submitted to be obvious over Yoshikawa et al taken with Snell et al.  Certainly, applicant must be aware that laminating multiple layers together is quite well known in the art and is commonly done to achieve different layer thicknesses for molding or adhesive films/sheets.  There simply would be no inventive aspect to combining two resin members in the B-stage on support sheets and curing the members to the C-stage 
7.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

         
                                                                                                                                                                                                        /MATHIEU D VARGOT/Primary Examiner, Art Unit 1742